Carriers/ carriage by air. — Plaintiff sued in July 1967 to recover unpaid air transportation charges for transporting personnel and baggage for the defendant between Camp Le-jeune, North Carolina, and Lewiston, Maine. Plaintiff submitted its voucher in the amount $2,269.50 on October 13, 1961, and it was not paid. On September 12,1967, defendant filed an admission of liability stating that the claim was controlled by the decision of the court in Iran National Airlines Corp. v. United States, 175 Ct. Cl. 504, 360 F. 2d 640 (1966). On September 13, 1967, the commissioner of the court filed a memorandum report recommending that judgment be entered for plaintiff in the amount of $2,195.25, and on September 15, 1967, the court ordered that judgment be entered accordingly.